IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-30397
                         Conference Calendar



DELVIN CRAIN,

                                          Plaintiff-Appellant,

versus

CHARLES C. FOTI, JR.,

                                          Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 00-CV-3776-E
                       - - - - - - - - - -
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Delvin Crain, Louisiana prisoner # 91405, appeals the

district court’s denial of his motion to proceed in forma

pauperis (IFP) on appeal following the dismissal of his 28 U.S.C.

§ 1983 action as time-barred.   By moving for IFP status, Crain is

challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is frivolous

and is not taken in good faith.    See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30397
                                 -2-

     Crain has failed to present a nonfrivolous issue for appeal.

Accordingly, the district court’s order certifying that the

appeal is frivolous is upheld.   Crain’s request for IFP status is

DENIED, his motion entitled “writ of certiorari” is DENIED, and

his appeal is DISMISSED as frivolous.      See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.

     The dismissal of this appeal as frivolous counts as a

“strike” for purposes of 28 U.S.C. § 1915(g), as does the

district court’s dismissal.    See Adepegba v. Hammons, 103 F.3d
383, 385-87 (5th Cir. 1996).   Crain is warned that if he

accumulates one more “strike” pursuant to 28 U.S.C. § 1915(g), he

may not be able to proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     MOTIONS DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS

WARNING ISSUED.